EXAMINER'S AMENDMENT
Information Disclosure Statement
The information disclosure statement filed 19 October 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citation 1 appears to be listed with an incomplete URL.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits (see Strike-Through).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-22 directed to a species non-elected without traverse.  Claims 16-22 are not in allowable form to be considered for rejoinder.  For example, “each power supply contact” and “the current conductors” in lines 12 and 13 of claim 16, respectively, lack proper antecedent basis under 35 USC 112(b).  Accordingly, claims, 16-22 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
- Claims 16-22 have been cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bathurst et al. (US Pat. No. 10,121,034 B1) is considered the closest prior art of record. However, Bathurst does not anticipate or make obvious a device having the combination of structural and functional limitations of Applicant’s claimed invention. Bathurst teaches a device having the elongate base body made of plastic material and a signaling device arranged in a channel of the base body for signaling a hand movement. However, Bathurst does not teach the particulars of at least two conductors extending along the channel with the signaling device being electrically connectable to the conductors for receiving a power supply, and further does not teach the signaling device adjustably positionable within the base body. The prior art of record does not teach or suggest modifying Bathurst to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631